Citation Nr: 0930780	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disorder, variously diagnosed, claimed as residuals of a 
left eye injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1983 to June 1983.  Additionally, he had periods 
of ACDUTRA and inactive duty for training (INACDUTRA) between 
November 1983 and November 2002, to specifically include 
INACDUTRA on July 15 and 16, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Des Moines, Iowa, which denied service connection for the 
left eye disorder.  

The appellant participated in a Decision Review Officer 
hearing in January 2004 and a Board video conference hearing 
in August 2004.  Transcripts of those proceedings have been 
associated with the appellant's claims folder.  

This matter came before the Board initially in October 2004, 
at which time, the Board remanded the claim for further 
evidentiary development.  The Board notes that the appellant 
was informed that the Veterans Law Judge who presided over 
his August 2004 Board video conference hearing was no longer 
employed by the Board and he was offered the opportunity to 
have a new hearing.  In a statement received in January 2006, 
the appellant indicated that he did not wish to have a new 
hearing.

In January 2006, the Board denied the appellant's claim.  The 
appellant subsequently submitted a notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
indicating his disagreement with the denial of his claim of 
entitlement to service connection for a left eye disorder.  
The Court issued a March 2007 Order vacating the January 2006 
Board decision and remanding the appeal for readjudication 
consistent with the parties' Joint Motion for Remand (JMR).  
In November 2007, the Board remanded the claim, in accordance 
with the March 2007 JMR.  The claim is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim for service connection for a chronic 
acquired left eye disorder, variously diagnosed, claimed as 
residuals of an injury; all reasonable development necessary 
for the disposition of the appeal of the claim has been 
completed.

2.  Service treatment records show the appellant complained 
of an irritated left eye in July 2000, prior to proceeding to 
his duty station for INACDUTRA.

3.  The preponderance of the evidence is against a finding 
that the appellant's chronic acquired left eye disorder, 
variously diagnosed, claimed as residuals of an injury, is 
the result of an injury during INACDUTRA.


CONCLUSION OF LAW

A chronic acquired left eye disorder, variously diagnosed, 
claimed as residuals of an injury, was not incurred in or 
aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106(d), 
1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in 
April 2003 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The appellant was 
also provided with additional VCAA letters in November 2004 
and December 2007.  The December 2007 notice letter also 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  As indicated above, though 
the appellant was provided an opportunity to have a new Board 
hearing, he declined.  See appellant's statement, January 
2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded VA medical examinations in 
February 2005, May 2005 and March 2008 to obtain opinions as 
to whether any left eye disorder could be directly attributed 
to his time on INACDUTRA in July 2000.  The Board concludes 
that the March 2008 examination is adequate upon which to 
adjudicate the current claim.  The examination report 
reflects that the examining ophthalmologist obtained a 
history of the appellant, examined relevant documents in the 
claims file, as reflected by his description of documents 
therein, examined the appellant and offered a detailed and 
exacting opinion concerning the nature of the appellant's 
left eye disorder.  Further examination or opinion is not 
needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed disorder 
may be associated with the appellant's INACDUTRA.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  See 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(2), (24) (West 2002)); 38 C.F.R. § 3.6(a) (2008).  
INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  See 38 C.F.R. § 3.6(d)(4) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case may be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  See 38 C.F.R. § 3.6(e) (2008).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of inactive duty training during which an individual 
was disabled or dies from an acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  Generally, 
service connection may be granted for disability resulting 
from injury or disease incurred in the line of active duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203 (2008), limiting the type of 
evidence accepted to verify service dates.

Analysis

The appellant contends that his current left eye disorder is 
the result of an injury he sustained while on INACDUTRA in 
July 2000.  Specifically, he reports that on the morning of 
July 15, 2000, he scratched his left eye while at home as he 
dressed for duty.  He proceeded to work after he finished 
dressing.  The appellant asserts that he is on duty from 
00:01 hours to 2400 hours and therefore, the accidental 
injury to his left eye, or any aggravation thereafter, should 
be service connected.

Review of the appellant's claims file reveals that he has 
been diagnosed with corneal scarring and pseudophakia.  See 
VA examination report, May 12, 2005.  Pseudophakia is defined 
as "[a]n eye in which the natural lens is replaced with an 
intraocular lens."  See Stedman's Medical Dictionary, 27th 
ed., p. 1473.  The appellant has also been diagnosed with 
recurrent herpes simplex keratouveitis of the left eye.  See 
private treatment record; U.I. H.C., K.M.G., M.D.; October 1, 
2003.  Accordingly, element (1) of Hickson [current 
disability] has been satisfied.

The appellant's claim fails on the basis of element (2) of 
Hickson [disease or injury in service].  The pertinent 
statute and regulation both include the following language, 
"Any individual...who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such active duty for training or 
inactive duty for training shall be deemed to have been on 
active duty for training or inactive duty for training, as 
the case may be..."  See 38 U.S.C.A. § 106(d)(2) (West 2002); 
38 C.F.R. § 3.6 (2008).  

A clear reading of these provisions is that injury or in a 
few cases, diseases, may be service connected when the 
appellant is in travel status, i.e., he has left his home and 
is on a direct route to his duty station or vice versa.  The 
Court has held, "Where a statute's language is plain, and its 
meaning clear, no room exists for construction.  There is 
nothing to construe."  See Gardner v. Derwinski, 1 Vet. App. 
584, 588 (1991), aff'd sub nom.  See Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994).  "If the 
intent of Congress is clear, that is end of the matter."  See 
Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 
U.S. 837, 842 (1984).  The preceding language applies equally 
to regulations.  See Smith v. Nicholson, 19 Vet. App. 63, 76 
(2005).

To interpret the statute otherwise would beg the question 
when "proceeding directly to INACDUTRA" actually begins.  The 
purpose of the statute/regulation appears to be restricting 
and defining the parameters of INACDUTRA, not to expand it to 
endless possibilities.  To include such preparatory acts, 
including putting on one's uniform, would be contrary to the 
clear language of the statute and regulation, and could 
ultimately yield an absurd result.  See Thayer v. Principi, 
15 Vet. App. 204, 210 (2001) (en banc) (holding that when 
interpreting a statute, the Court must avoid "[a] conclusion 
that . . . is not supported when construing every part or 
section of the statute and would yield an absurd result" and 
citing Trilles v. West, 13 Vet. App. 314, 324 (2000)); 
Holliday v. Principi, 14 Vet. App. 280, 285 (2001) (citing 
precedent regarding the need to avoid an absurd result when 
interpreting statute).  

The appellant's assertion that he was on duty from 00:01 
hours to 2400 hours during INACDUTRA conflicts with the clear 
language of the pertinent statute and regulation.  While the 
Board cannot address whether this assertion may be true for 
other purposes (e.g. subjecting a guardsman to early recall 
to duty or for Uniform Code of Military Justice 
jurisdictional purposes), the Board finds that the VA 
regulations are clear for the purpose of service connecting a 
disability and the appellant's assertion is incorrect.  
Accordingly, the Board finds that the appellant's left eye 
disorder did not occur en route to his duty station and 
therefore, did not occur during INACDUTRA.

Additionally, the appellant's claim also fails on the basis 
of element (3) of Hickson [medical nexus].  While the 
appellant relies on the positive medical nexus statements 
provided by the VA examination reports in February 2005 and 
May 2005, the Board does not find these reports persuasive.  
The Board initially notes that both of these examinations 
were performed by the same examiner, an optometrist.  In both 
reports, the examiner concluded that it was reasonable and 
most likely that the appellant's left eye disorder resulted 
from the event in July 2000, as described by the appellant.  
See VA examination reports; February 17, 2005 and May 12, 
2005.

The Board concludes that the positive medical nexus is 
nullified by the applicable law and regulations, which 
clearly restrict the INACDUTRA day to the period between the 
commute to and from the duty station without deviation.  The 
Board also observes that the appellant now contends that 
while on duty, his left eye was further irritated by paint 
and dust.  In this regard, the Board observes that the 
earliest records, dated in early August 2000, make no mention 
of paint or dust.  Moreover, the diagnosis is a single 
corneal abrasion.  The appellant's assertion that his left 
eye was irritated by paint and dust is not competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  See 
also Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Further, the Board finds the appellant did not suffer from an 
actual injury to his left eye on July 15, 2000, as he has 
alleged.  Pursuant to the Court's March 2007 JMR, the Board 
remanded this claim for an additional VA examination by an 
ophthalmologist, rather than an optometrist.  In March 2008, 
the appellant was seen by T.C.W., M.D. (a private 
ophthalmologist contracted by VA) to determine if he suffered 
from any left eye disorders, and if so, whether they were 
related to his alleged injury on July 15, 2000, or aggravated 
while on INACDUTRA.  

Dr. W. provided a detailed summary of the appellant's medical 
history, including his alleged injury to his left eye on July 
15, 2000.  He concluded that the appellant's problem was 
"undoubtedly caused entirely by a herpes simplex infection 
of the left eye, and it is a virtual certainty that there was 
no injury associated with it."  See VA examination report, 
March 25, 2008.  This conclusion was based on a number of 
factors.  Dr. W. opined that "foremost is that the herpes 
simplex virus is not an agent found in the air or one that 
contaminates any existing wound," according to literature 
the examiner reviewed.  Rather, it was noted "herpes simplex 
keratitis is a great imitator of injury, both by its symptoms 
and by its early appearance, even when seen under microscopic 
examination in the early stages."  Id.

Dr. W. stated that the herpes simplex virus "almost always 
starts with an irritation or sensation that one has either 
"scratched" or "abraded" the eye or that some foreign body 
has gotten into the eye.  Secondly, the official findings are 
of just a slightly small disturbance of the superficial 
epithelium, initially, in the pattern that is not diagnostic 
of herpes simplex keratitis that is in a dendritic (tree-
branching) fashion."  Id.  Dr. W. further stated that this 
was supported by the appellant's own testimony, as he stated 
that the alleged injury must have occurred because he had the 
sensation of irritation or foreign body sensation in the left 
eye.  This was considered completely compatible with what the 
medical community associates with the nature of herpes 
simplex virus keratitis.  Id.  Therefore, despite the fact 
that the appellant's preparations (i.e. dressing for duty) 
are not considered to be in the course of INACDUTRA and that 
his claim fails as a matter of law, the Board also finds that 
the appellant did not suffer from a left eye injury at all.  

With respect to the appellant's contentions that he sustained 
a left eye injury while on INACDUTRA, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the negative VA medical opinion cited above.  

Although the appellant has established that he currently 
suffers from a left eye disorder, the evidence of record does 
not support a finding that this disorder is the result of his 
time on INACDUTRA.  The appellant's claim fails on elements 
(2) and (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a chronic acquired left 
eye disorder, variously diagnosed, claimed as residuals of a 
left eye injury, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


